9 N.Y.3d 971 (2007)
In the Matter of GAIL MURTAUGH, Individually and Doing Business as CROSBY HILL AUTO RACING, et al., Appellants,
v.
NEW YORK STATE DEPARTMENT OF ENVIRONMENTAL CONSERVATION et al., Respondents. (Proceeding No. 1.)
STATE OF NEW YORK et al., Respondents,
v.
GAIL MURTAUGH, Individually and Doing Business as CROSBY HILL AUTO RACING, et al., Appellants. (Proceeding No. 2.)
Court of Appeals of the State of New York.
Submitted September 4, 2007.
Decided November 15, 2007.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution.